UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION13 OR15(d)OFTHE SECURITIESEXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2010 or o TRANSITION REPORT PURSUANT TO SECTION13 OR15(d)OFTHE SECURITIESEXCHANGE ACT OF 1934 For the transition period from to Commission File No.001-33813 MEMSIC, Inc. (Exact name of registrant as specified in its charter) Delaware 04-3457049 (State or other jurisdiction of (I.R.S. Employer Identification No.) incorporation or organization) One Tech Drive, Suite 325 Andover, Massachusetts (Address of principal executive offices) (Zip Code) (978)738-0900 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant: (1)has filed all reports required to be filed by Section13 or 15(d)of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days.Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes o Noo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large accelerated fileroAccelerated fileroNon-accelerated fileroSmaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined by Rule12b-2 of the Exchange Act). Yes o No x The number of shares of common stock, par value $0.00001 per share, of the registrant outstanding as of November 12, 2010 was 23,805,363. 1 MEMSIC, Inc. FORM10-Q, September 30, 2010 TABLE OF CONTENTS PAGE NO. PARTI. FINANCIAL INFORMATION ITEM 1. Financial Statements 3 Unaudited Consolidated Balance Sheets as ofSeptember 30, 2010 and December31, 2009 3 Unaudited Consolidated Statements of Operations for the Three and Nine Months Ended September 30, 2010 and 2009 4 Unaudited Consolidated Statements of Cash Flows for the Nine Months Ended September 30, 2010 and 2009 5 Notes to Unaudited Consolidated Financial Statements 6 ITEM 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 21 ITEM 3. Controls and Procedures 33 PARTII. OTHER INFORMATION ITEM 1A. Risk Factors 33 ITEM 2. Unregistered Sales of Equity Securities and Use of Proceeds 33 ITEM 6. Exhibits 34 Signatures 35 2 PART I. FINANCIAL INFORMATION Item 1.Financial Statements (Unaudited) MEMSIC, Inc. CONSOLIDATED BALANCE SHEETS (Unaudited) September 30, December 31, ASSETS Current assets: Cash and cash equivalents $ $ Restricted cash Short-term investments - Accounts receivable, net of allowance for doubtful accounts of $6,441 as of September 30, 2010 and December 31, 2009, respectively Inventories Other assets Total current assets Property and equipment, net Long-term investments Goodwill - Intangible assets, net Other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Accounts payable $ $ Accrued expenses Advance research funding Total current liabilities Note payable to bank - Stockholders’ equity: Common stock, $0.00001 par value; authorized, 45,000,000 shares; 23,805,363 and 23,793,113 shares issued and outstanding at September 30, 2010 and December 31, 2009, respectively Additional paid-in capital Accumulated other comprehensive income Accumulated deficit ) ) MEMSIC, Inc. stockholders' equity Noncontrolling interest related to joint venture in Japan - Total equity Total liabilities and stockholders’ equity $ $ See accompanying notes to condensed consolidated financial statements (unaudited) 3 MEMSIC, Inc. CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Three Months Ended September 30, Nine Months Ended September 30, Net sales $ Cost of goods sold Gross profit Operating expenses: Research and development Sales and marketing General and administrative Amortization expense Totaloperating expenses Operating income (loss) Other income: Interest and dividend income Other, net Total other income Earnings (loss) before income taxes ) ) Provision (benefit) for income taxes ) Net income (loss) ) ) Less: net income attributable to noncontrolling interest - - Net income (loss) attributable to MEMSIC, Inc. $ ) $ $ ) $ Net income (loss) per common share: Basic $ ) $ $ ) $ Diluted $ ) $ $ ) $ Weighted average shares outstanding used in calculating net income (loss) per common share: Basic Diluted See accompanying notes to condensed consolidated financial statements (unaudited) 4 MEMSIC, Inc. CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Nine Months Ended September 30, Cash flows from operating activities: Net income (loss) $ ) $ Adjustments to reconcile net income (loss) to cash provided by (used in) operating activities: Depreciation Amortization Stock compensation expense Deferred income taxes ) ) Changes in assets and liabilities net of the effects of business acquisition: Restricted cash ) - Accounts receivable ) ) Inventories ) Other assets ) ) Advance research funding - Accounts payable and accrued expenses Net cash provided by (used in) operating activities ) Cash flows from investing activities: Purchase of short-term investments ) - Proceeds from sale of short-term investments Purchase of property and equipment ) ) Acquisition payment net of acquired cash of $352,247 ) - Net cash used in investing activities ) ) Cash flows from financing activities: Cash dividend paid to non-controlling interest ) - Proceeds from exercise of options to purchase common stock Proceeds from note payable to bank - Net cash provided by financing activities Effect of exchange rate changes on cash and cash equivalents ) Net increase (decrease) in cash and cash equivalents ) Cash and cash equivalents —beginning of period Cash and cash equivalents —end of period $ $ See accompanying notes to condensed consolidated financial statements (unaudited) 5 MEMSIC, Inc. Notes to Unaudited Condensed Consolidated Financial Statements 1. NATURE OF THE BUSINESS AND OPERATIONS MEMSIC, Inc. (the Company) was incorporated on March3, 1999 as a Delaware corporation. The Company is a leading provider of semiconductor sensor systems solutions based on micro electromechanical systems (MEMS) technology and advanced integrated circuit design. The Company has integrated a MEMS technology-based inertial sensor, commonly known as an accelerometer, with mixed signal processing circuitry onto a single chip using a standard complementary metal-oxide-semiconductor (CMOS) process. This proprietary technology has allowed for sensor solutions at lower cost, higher performance and improved functionality. Utilizing a standard CMOS process allows easy integration of additional functions and the creation of new sensors to expand into magnetic, touch and flow sensors, as well as other MEMS application areas beyond accelerometers. Any application that requires the control or measurement of motion is a potential application for accelerometers. The Company’s sensor and solution products have a wide range of applications for consumer electronics, mobile phones, automotive (airbags, rollover detection, electronic stability control and navigation systems), as well as business, industrial and medical applications. MEMSIC, Inc. maintains its corporate headquarters in Massachusetts. All manufacturing operations are provided by its wholly-owned subsidiary, MEMSIC Semiconductor (Wuxi) Company Limited (MEMSIC Semiconductor) and its indirect wholly owned subsidiary, MEMSIC Transducer Systems Company Limited. (MTS), which are located in the People’s Republic of China (PRC). 2. ACQUISITION On January 15, 2010, the Company completed the acquisition of assets related to Crossbow Technology, Inc.’s commercial (non-military) Inertial Systems business and Wireless Sensor Network “Mote” and eKo business (collectively, the “Business”), including intellectual property rights, fixed assets relating to the Business and 153 shares of Crossbow Japan Limited (Crossbow Japan), representing a 51% ownership of the entity.The purchase price for the Business consisted of a payment of $18 million in cash at the closing. The acquisition has significantly strengthened the Company’s capability to develop integrated sensing systems that incorporate sensors with on-board computing, wireless communications and systems and application software solutions. The acquisition also broadened the Company’s customer base to include industrialand aerospace markets that it believes may offer higher margins and more stability than the mobile and consumer markets. The Company also believes that its strong presence in China provides an opportunity tointroduce these newly acquired wireless sensor network and inertial systems products in the fast-growing Chinese market. The Company incurred approximately $379,000 acquisition-related costs that were recognized in general and administrative expenses in its consolidated statements of operations for the 12 months ended December 31, 2009 and for the nine months ended September 30, 2010, in the amounts of $296,364 and $82,809, respectively. There were no other costs incurred in connection with the acquisition. 6 Purchase Price Allocation The allocation of the purchase price and the purchase price accounting is based on the fair value of the acquired assets and liabilities measured as of January 15, 2010 in accordance with ASC topic 805, Business Combinations. The purchase price paid for the acquisition is as follows: Cash paid $ Total purchase price $ The allocation of the purchase price is as follows: Allocation of purchase price Total Working capital $ (1) Property and equipment Trademarks Customer relationships Developed technology Goodwill Non-controlling interest in majority owned Japan joint venture Allocation of purchase price $ Note (1): The working capital included the following: Total Cash $ Accounts receivable Inventory Other current assets Total current assets Accounts payable Other current liabilities Total current liabilities Working capital $ In the Company’s Consolidated Cash Flow Statement, these amounts are included in investing activities and are excluded from the changes in assets and liabilities in operating activities. 7 Non-controlling Interest As part of the Crossbow asset acquisition, MEMSIC acquired a 51% ownership of Crossbow Japan. The fair value of the non-controlling interest in Crossbow Japan at the acquisition date was $349,478, representing 49% of the fair value of Crossbow Japan at the acquisition date. The technique used to value Crossbow Japan was a combination of the cost, market and income approaches. The cost approach was used for the current assets and liabilities. The cost approach, specifically the assemblage cost avoided method, was used for the assembled and trained workforce. The income approach, specifically the multi-period excess earnings method, was used to value the customer relationships. The relief from royalty rate method, which considers both the market approach and the income approach, was used to value the trademarks. Pro Forma Revenue and Net Loss The Company’s pro forma revenue, net loss and net loss per diluted share for the nine months ended September 30, 2010 would have been $27.7 million, ($6.4) million and ($0.27) had the Company closed the acquisition on January 1, 2010. The pro forma revenue, net loss and net loss per diluted share for the nine months ended September 30, 2009 would have been $31.9 million, ($0.2) million and ($0.01) had the Company closed the acquisition on January 1, 2009. 3. SUMMARY OF SIGNIFICANT ACCOUNTING POLICES Principles of Consolidation The accompanying unaudited consolidated financial statements include the accounts of the Company, MEMSIC Semiconductor, MTS and its majority owned and controlled joint venture, Crossbow Japan. The Company presents all of Crossbow Japan’s assets, liabilities, revenue and expenses, as well as the non-controlling interest in Crossbow Japan (representing the 49% equity interest in the entity not owned by the Company) in its consolidated financial statements. All significant intercompany balances and transactions have been eliminated in consolidation. Unaudited Interim Financial Information The accompanying interim consolidated financial statements are unaudited.These financial statements and notes should be read in conjunction with the audited consolidated financial statements and related notes, together with the management’s discussion and analysis of financial condition and results of operations, contained in the Company’s Annual Report on Form 10-K for the year ended December 31, 2009, which is on file with the Securities and Exchange Commission (SEC). The accompanying unaudited interim consolidated financial statements have been prepared pursuant to the rules and regulations of the SEC. Certain information and footnote disclosures normally included in financial statements that have been prepared in accordance with accounting principles generally accepted in the United States (GAAP) have been condensed or omitted pursuant to such SEC rules and regulations.In the opinion of management, the unaudited interim consolidated financial statements and notes have been prepared on the same basis as the audited consolidated financial statements in the Company’s Annual Report on Form 10-K for the year ended December 31, 2009, and include all adjustments (consisting of normal, recurring adjustments) necessary for the fair presentation of the Company’s financial position at September 30, 2010, results of operations for the three and nine months ended September 30, 2010 and 2009 and cash flows for the nine months ended September 30, 2010 and 2009.The interim periods are not necessarily indicative of results to be expected for any other interim periods or for the full year. Use of Estimates The preparation of financial statements in conformity with U.S. GAAP requires the Company to make estimates and assumptions that affect at the date of the financial statements the reported amounts of assets and liabilities, disclosure of contingent assets and liabilities and the reported amounts of revenue and expenses. Actual results could differ from these estimates. Cash Equivalents The Company considers all highly liquid instruments with an original maturity of three months or less to be cash equivalents. 8 Advance Research Funding Advance research funding represents research funding granted by the Chinese government for a specific research and development project the Company is taking on. The amount received is initially recorded as a liability and subsequently recognized as a credit to research and development expenses in the statements of operations as the Company performs the project and has complied with the conditions or performance obligations attached to the related government grants. Foreign Currency The Company’s manufacturing operations and certain other operations are conducted by MEMSIC Semiconductor and MTS. The functional currency of MEMSIC Semiconductor and MTS is the Renminbi. Financial transactions between the Company and MEMSIC Semiconductor are conducted in United States (U.S.) dollars. At September 30, 2010 and December 31, 2009, the underlying currency for approximately 47.5% and 39.5% of consolidated assets, respectively, was the Renminbi. The functional currency of the acquired joint venture Crossbow Japan is the Japanese Yen. Financial transactions between the Company and Crossbow Japan are conducted in U.S. dollars. At September 30, 2010, the underlying currency for approximately 1.1% of consolidated assets was the Japanese Yen. The Company has not utilized hedging strategies with respect to its foreign exchange exposure. The financial statements of MEMSIC Semiconductor and Crossbow Japan are translated into U.S. dollars in accordance with U.S. GAAP. The functional currencies of MEMSIC Semiconductor and Crossbow Japan are translated into United States dollars utilizing the following method: assets and liabilities are translated at the exchange rate in effect at the end of the period, and revenues and expenses are translated at the weighted average exchange rate during the year. Cumulative translation gains and losses are included as a separate component of stockholders’ equity and reported as a part of comprehensive income. Transaction gains and losses are included in the consolidated statements of operations as incurred. Fair Value of Financial Instruments The carrying amounts of the Company’s financial instruments, which include cash equivalents, accounts receivable, accounts payable, notes payable and accrued expenses, approximate their fair values due to the short-term nature of the instruments. Net Income (Loss) per Common Share Basic net income (loss) per share is calculated by dividing net income (loss) attributable to MEMSIC, Inc., by the weighted-average common shares outstanding. Diluted net income (loss) per share is calculated by dividing net income (loss) attributable to MEMSIC, Inc. by the weighted-average common shares and potentially dilutive securities outstanding during the period using the treasury stock method. Income Taxes Deferred tax assets and liabilities relate to temporary differences between the financial reporting basis and the tax basis of assets and liabilities, the carryforward tax losses and available tax credits. Such assets and liabilities are measured using tax rates and laws expected to be in effect at the time of their reversal or utilization. Valuation allowances are established, when necessary, to reduce the net deferred tax asset to an amount more likely than not to be realized. For interim reporting periods, the Company uses the estimated annual effective tax rate except with respect to discrete items, whose impact is recognized in the interim period in which the discrete item occurred. Inventories Inventories are stated at the lower of cost (weighted average FIFO) or market. The Company evaluates its inventory for potential excess and obsolete inventories based on forecasted demands and records a provision for such amounts as necessary. At September 30, 2010, the Company’s total inventory reserve balance was $444,000. 9 Revenue Recognition The Company recognizes revenue from the sale of its products to its customers when all of the following conditions have been met: (i)evidence exists of an arrangement with the customer, typically consisting of a purchase order or contract; (ii)the Company’s products have been shipped and risk of loss has passed to the customer; (iii)the Company has completed all of the necessary terms of the purchase order or contract; (iv)the amount of revenue to which the Company is entitled is fixed or determinable; and (v)the Company believes it is probable that it will be able to collect the amount due from the customer based upon an evaluation of the customer’s creditworthiness. To the extent that one or more of these conditions has not been satisfied, the Company defers recognition of revenue. An allowance for estimated future product returns and sales price allowances is established at the date of revenue recognition. An allowance for uncollectible receivables is established by a charge to operations when, in the opinion of the Company, it is probable that the amount due to the Company will not be collected. The Company sells its products to distributors as well as to end customers. Sales to distributors account for a significant amount of the Company’s revenue. Sales to distributors are made pursuant to distributor agreements, which allow for the return of goods under certain circumstances. Accordingly, the Company follows the following criteria for recognition of sales to distributors: (i)the selling price to the distributor is fixed or determinable at the date of shipment; (ii)the distributor’s obligation to pay the selling price is not contingent on resale of the product; (iii)the Company’s product has been shipped and risk of loss has passed to the distributor; (iv)it is probable that the amount due from the distributor will be collected; (v)the Company does not have significant future obligations to directly assist in the distributor’s resale of the product; and (vi)the amount of future returns can be reasonably estimated. Once these criteria are met, the Company recognizes revenue upon shipment to the distributor and estimates returns based on historical sales returns. Stock-Based Compensation The Company accounts for share-based payments to employees based on requirements that all share-based payments to employees, including grants of employee stock options, shall be recognized in the financial statements based on their fair values. The cost of equity-based service awards is based on the grant-date fair value of the award and is recognized over the period during which the employee is required to provide service in exchange for the award (vesting period). Stock-based compensation arrangements with non-employees are accounted for utilizing the fair value method or, if a more reliable measurement, the value of the services or consideration received. The resulting compensation expense is recognized for financial reporting over the term of performance or vesting. Recent Accounting Pronouncements In January2010, the FASB issued ASU No.2010-06, Fair Value Measurements and Disclosures (Topic 820) Improving Disclosures about Fair Value Measurements. This Update requires new disclosures for transfers in and out of Level 1 and 2 and activity in Level 3. This Update also clarifies existing disclosures for level of disaggregation and about inputs and valuation techniques. The new disclosures are effective for interim and annual periods beginning after December15, 2009, except for the Level 3 disclosures, which are effective for fiscal years beginning after December15, 2010 and for interim periods within those years.The adoption of ASU 2010-06 did not have a material impact on the Company’s financial position or results of operations. In October2009, the FASB issued ASU No.2009-13, Revenue Recognition (Topic 605) — Multiple-Deliverable Revenue Arrangements.ASU No.2009-13 addresses the accounting for multiple-deliverable arrangements to enable vendors to account for products or services (deliverables)separately rather than as a combined unit. This guidance establishes a selling price hierarchy for determining the selling price of a deliverable, which is based on: (a)vendor-specific objective evidence; (b)third-party evidence; or (c)estimates. This guidance also eliminates the residual method of allocation and requires that arrangement consideration be allocated at the inception of the arrangement to all deliverables using the relative selling price method. In addition, this guidance significantly expands required disclosures related to a vendor’s multiple-deliverable revenue arrangements. ASU No.2009-13 is effective prospectively for revenue arrangements entered into or materially modified in fiscal years beginning on or after June15, 2010 and early adoption is permitted. A company may elect, but will not be required, to adopt the amendments in ASU No.2009-13 retrospectively for all prior periods. The Company does not expect the adoption of ASU 2009-13 will have a material impact on its financial position or statement of operations. 10 In December 2007, the FASB issued ASC topic 805, Business Combinations. The purpose of this statement is to improve the relevance, representational faithfulness, and comparability of the information that a reporting entity provides in its financial reports about a business combination and its effects. For the Company, this statement is effective for business combinations for which the acquisition date is on or after January 1, 2009. The adoption of the provisions of this statement did not have any impact on the Company’s financial position and results of operations. The Company followed this provision for its accounting for the Crossbow acquisition. 4. LONG-TERM INVESTMENTS Investments held by the Company at September 30, 2010 consisted primarily of auction rate securities, or ARS, and are considered available for sale. These securities reset the interest or dividend rates by auctions held at intervals of 7, 28, 35 or 49 days, and at such dates the Company has the option to sell such securities. The auction rate securities held by the Company have contractual maturities of greater than 10 years. These investments are carried at fair value, with the unrealized gains and losses, if any, net of tax, reported in other comprehensive income. The cost of securities sold is based on the specific identification method. Interest and dividends on securities are included in interest and dividend income. Quarterly, management reviews the valuation of investments and considers whether any decline in value is deemed to be other than a temporary decline. At September 30, 2010, the Company held two ARS investments: Illinois Educational Facilities Authority Select Auction Variable Rate Securities having a value at par of $3.0 million with a maturity date in 2028 and Montana Health Facility Authority Select Auction Variable Rate Securities having a value at par of $2.4 million with a maturity date in 2017.The Company has classified these investments as long-term assets due to liquidity issues that have recently been experienced in global credit and capital markets as well as failed auctions since the first quarter of 2008. A failed auction means that the amount of securities submitted for sale at auction exceeded the amount of purchase orders. If an auction fails, the issuer becomes obligated to pay interest at penalty rates, and all of the auction rate securities the Company holds continue to pay interest in accordance with their stated terms. However, the failed auctions create uncertainty as to the liquidity of these securities. Based on the Company’s expected operating cash flows, and other sources of cash, the Company does not expect the potential lack of liquidity in these investments to affect its ability to execute its current business plan in the near term. Fair Value Measurement The Company accounts for assets and liabilities recognized or disclosed in the financial statements at fair value on a recurring basis in accordance with the provisions of ASC topic 820. ASC topic 820 provides that fair value is an exit price, representing the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants based on the highest and best use of the asset or liability. As such, fair value is a market-based measurement that should be determined based on assumptions that market participants would use in pricing an asset or liability. ASC topic 820 requires the Company to use valuation techniques to measure fair value that maximize the use of observable inputs and minimize the use of unobservable inputs. These inputs are prioritized as follows: Level 1: Observable inputs such as quoted prices for identical assets or liabilities in active markets Level 2: Other inputs that are observable, directly or indirectly, such as quoted prices for similar assets or liabilities or market-corroborated inputs Level 3: Unobservable inputs for which there is little or no market data and which require the Company to develop its own assumptions about how market participants would price the assets or liabilities 11 The valuation techniques that may be used to measure fair value are as follows: A. Market approach - Uses prices and other relevant information generated by market transactions involving identical or comparable assets or liabilities B. Income approach - Uses valuation techniques to convert future amounts to a single present amount based on current market expectations about those future amounts, including present value techniques, option-pricing models and excess earnings method C. Cost approach - Based on the amount that currently would be required to replace the service capacity of an asset (replacement cost) The Company’s assets measured at fair value on a recurring basis during the period include (in thousands): Carrying amount as of September 30, 2010 Level 1 Level 2 Level 3 Valuation Technique Auction rate securities $ $
